             Case 1:18-cv-07799-JMF Document 12 Filed 11/13/18 Page 1 of 1




November 13, 2018

VIA ECF

Hon. Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Room 2202
New York, NY 10007-1312

         Re:     SDL plc v. Avaya, Inc.; Case No: 1:18-cv-07799-JMF
                 Request for Adjournment

Dear Judge Furman:

        Counsel in this matter jointly file this letter pursuant to the Court’s Individual Rules and
Practices seeking adjournments to accommodate for a forthcoming settlement conference
between the parties scheduled to take place on November 26, 2018.

        The parties have agreed that the time for defendant Avaya, Inc. to answer or otherwise
respond to the First Amended Complaint filed by plaintiff SDL, plc should be extended through
and including January 7, 2019. The parties seek a corresponding adjournment of the initial pre-
trial conference in this matter, currently scheduled for November 29, 2018. The parties have
determined that December 20, 2018, would be a mutually agreeable day for the initial pre-trial
conference to take place, but counsel defer to the Court’s availability to schedule such adjourned
date.

        This is the first request for adjournments in this matter. Should the Court wish to discuss
this request, the parties will make themselves available at the Court’s convenience.

Respectfully submitted,

SULLIVAN & WORCESTER LLP                                 BRYAN CAVE LEIGHTON PAISNER LLP


By:      /s/ Gerry Silver                                By:      /s/ Chris LaRocco
      Gerry Silver                                             Chris LaRocco

Counsel for SDL, plc                                     Counsel for Avaya, Inc.



12297471.1
